           Case 3:16-bk-02230-PMG          Doc 1312      Filed 02/12/19     Page 1 of 18




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   Jacksonville Division
                                  www.flmb.uscourts.gov


In re:                                                 Chapter 11

RMS TITANIC, INC., et al.,                             Case No.: 3:16-bk-002230-PMG
                                                       (Jointly Administered)
                        Debtors.
                                               /

              RESPONSIBLE PERSON’S APPLICATION (I) TO APPROVE
           EMPLOYMENT OF ROBERT P. CHARBONNEAU, ESQ., AND THE
         LAW FIRM OF AGENTIS, PLLC, AS SPECIAL LITIGATION COUNSEL
          TO THE RESPONSIBLE PERSON; (II) TO MODIFY THE TERMS OF
          SAID EMPLOYMENT; AND (III) TO APPROVE THE TERMS OF THE
           AGREEMENT BETWEEN ROBERT P. CHARBONNEAU, ESQ., AND
          THE LAW FIRM OF AGENTIS, PLLC, AND JASON S. MAZER, ESQ.,
                AND THE LAW FIRM OF CIMO MAZER MARK, PLLC,
                     AS CO-SPECIAL LITIGATION COUNSEL
                   (Expedited Hearing Requested as Soon as Possible)

         Mark C. Healy, as fiduciary for RMS Titanic, Inc., and certain of its affiliates, as debtors

and debtors-in-possessions in the above-captioned case (collectively, the “Debtors”), and solely

in the capacity as substitute plaintiff in the Adversary Proceeding (defined below) (in such

capacity, the “Responsible Person”), and pursuant to Sections 105, 327(e), 328(a), 330, and 331

of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 2016-1, as

applicable and as set forth herein, respectfully requests this Court to enter an order in

substantially the same form as the proposed order attached hereto as Exhibit A (the “Proposed

Order”), (i) to approve the employment of Robert P. Charbonneau, Esq., and the law firm of

Agentis, PLLC (together, “Agentis”), as Special Litigation Counsel to the Responsible Person;

(ii) partially modify the terms of said employment so as to increase the compensation of Agentis
                Case 3:16-bk-02230-PMG              Doc 1312        Filed 02/12/19        Page 2 of 18




from 35% to 40% of any insurance proceeds or other funds recovered in the pursuit of the D&O

Claims (defined below); and (iii) approve the terms of the agreement between Agentis and Jason

S. Mazer, Esq., and the law firm of Cimo Mazer Mark, PLLC (together, “Cimo Mazer Mark”), to

pursue the D&O Claims (defined below) as co-Special Litigation Counsel to the Responsible

Person. In support of this application (the “Application”), the Responsible Person states as

follows:

                                        JURISDICTION AND VENUE

           1.       This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157.

           2.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                 BACKGROUND

           3.       On June 14, 2016, the Debtors filed respective voluntary petitions under Chapter

11 of the Bankruptcy Code, commencing the above-captioned proceeding (the “Bankruptcy

Case”).

           4.       On August 24, 2016, the United States Trustee (the “UST”) appointed the Official

Committee of Unsecured Creditors (the “Creditors’ Committee”) and the Official Committee of

Equity Security Holders (the “Equity Committee”) [ECF # 166, 167].

           5.       On May 11, 2018, the Equity Committee filed the Emergency Motion of the

Official Committee of Equity Security Holders for Entry of an Order Granting Derivative

Standing and Authority to Prosecute and Settle Claims on Behalf of the Debtors’ Estates [ECF #

1015],1 pursuant to which the Equity Committee sought authority to prosecute and potentially

settle various claims against certain of the Debtors’ past and present directors and officers

1
    Unless noted otherwise, all references to an ECF refer to electronically filed documents in the Bankruptcy Case.
                                                       2
              Case 3:16-bk-02230-PMG        Doc 1312      Filed 02/12/19   Page 3 of 18




(collectively, the “D&O Claims”). On May 25, 2018, the Court entered an order granting the

motion (the “Standing Order”), which conferred derivative and exclusive standing to the Equity

Committee to commence, prosecute, and, if appropriate, settle the D&O Claims. [See ECF #

1036.]

         6.       On May 14, 2018, the Equity Committee sought authority to employ Agentis as

Special Litigation Counsel to the Equity Committee. [See ECF # 1017.] On May 25, 2018, the

Court entered an order approving the employment of Agentis as Special Litigation Counsel

(“Employment Order”). [See ECF # 1038.] The Employment Order provides, among other

things, that the compensation of Agentis “shall be on a thirty-five percent (35%) contingency fee

basis of any insurance proceeds or other funds recovered in the pursuit of the [D&O] Claims

unless Agentis is required to take the matter to trial.” Id.

         7.       On June 5, 2018, the Equity Committee filed its Adversary Complaint and

Demand for Jury Trial, initiating the above-captioned adversary proceeding, Case No. 3:18-ap-

00064-PMG (the “Adversary Proceeding”).             In the Adversary Proceeding, which remains

pending, Agentis is pursuing the D&O Claims against the named defendants, and any potential

recovery is reserved for the benefit of the Debtors’ estates and stakeholders.

         8.       On October 19, 2018, this Court entered an order that, among other things,

approved the sale of substantially all of the Debtors’ assets (the “Sale”) to Premier Acquisition

Holdings LLC (“Premier Acquisition”).          [See ECF # 1232.]     As the Debtors and Premier

Acquisition work to close the Sale, the Debtors will pursue a chapter 11 plan of liquidation (the

“Plan”).       The Plan will provide for the dissolution of all statutory committees and the

establishment of a liquidating trust (the “Trust”) into which the Debtors’ post-Sale assets will be

transferred for distribution to estate stakeholders.

                                               3
            Case 3:16-bk-02230-PMG          Doc 1312      Filed 02/12/19   Page 4 of 18




       9.       Any recoveries from the Adversary Proceeding will be transferred into the Trust.

       10.      Upon consultation with the Equity Committee, the largest unsecured creditor, and

the Unsecured Creditors’ Committee, the Debtors selected the Responsible Person to serve as the

liquidating trustee for the Trust upon confirmation of the Plan, and the Responsible Person has

been substituted as the plaintiff in the Adversary Proceeding. [See ECF # 1055.]

       11.      On January 24, 2019, the Debtors filed the Consent Motion for an Order

Appointing a Responsible Person as Substitute Plaintiff in the Adversary Proceeding against

Certain of the Debtors’ Current and Former Directors and Officers (the “Motion to Appoint

Responsible Person”) [ECF # 24, Adversary Proceeding] requesting, upon disbandment of the

Equity Committee, the appointment of the Responsible Person as the substitute plaintiff to

pursue the causes of action in the Adversary Proceeding, and have all rights, powers, and

remedies afforded to the Equity Committee in the Standing Order pending confirmation of a plan

or further order by the Court.

       12.      On January 25, 2019, the Court entered an order granting the Motion to Appoint

Responsible Person (the “Order Appointing Responsible Person”) [see ECF # 25, Adversary

Proceeding], in which it ordered that immediately upon the UST’s disbandment of the Equity

Committee, the Responsible Person is appointed and “shall immediately (i) have all rights,

powers and remedies granted to the Equity Committee under the Standing Order, and (ii) be

substituted as party plaintiff in the Adversary Proceeding . . . .”

       13.      Pursuant to the Order Appointing Responsible Person, the Responsible Person has

all rights, powers, and remedies granted to the Equity Committee under the Standing Order and

is now plaintiff in the Adversary Proceeding.



                                               4
            Case 3:16-bk-02230-PMG         Doc 1312      Filed 02/12/19     Page 5 of 18




       I.       RETENTION OF AGENTIS AS SPECIAL LITIGATION COUNSEL

       14.      The Responsible Person is seeking employment of Agentis with respect to the

Adversary Proceeding under the same rights granted under the Employment Order.

       15.      Agentis does not hold or represent any interest adverse to the bankruptcy estate,

and the Responsible Person believes that the employment of Agentis would be in the best

interests of the estate, as their efforts would increase the likelihood of an efficient and effective

resolution of the D&O Claims.

       16.      Attached to this Application as Exhibit B is the Affidavit of Robert P.

Charbonneau demonstrating that Agentis is disinterested as required by Section 327(a) and

defined in Section 101(14) of the Bankruptcy Code, and a verified statement as required under

Bankruptcy Rule 2014.

       17.      As pursuant to the Employment Order, Agentis agrees to be compensated in

accordance with Sections 328(a), 330 and 331 of the Bankruptcy Code.

       18.      The Responsible Person believes that Agentis is qualified to practice in the

Bankruptcy Court and is qualified to act as Special Litigation Counsel with respect to the

Adversary Proceeding and the D&O Claims.

       II.      THE PROPOSED MODIFICATION OF RETENTION TERMS

       19.      The Responsible Person has identified insurance certain coverage issues existing

in the Adversary Proceeding. The Responsible Person is also investigating possible bad faith

issues in the Adversary Proceeding. In an effort to maximize the recovery for the estate, the

Responsible Person has elected to retain Cimo Mazer Mark as co-counsel to Agentis. The

Responsible Person shall seek retention of Cimo Mazer Mark by separate application (the “Cimo

Mazer Mark Application”).

                                             5
            Case 3:16-bk-02230-PMG       Doc 1312     Filed 02/12/19    Page 6 of 18




          20.   The Responsible Person believes that Cimo Mazer Mark’s retention will result in

the most efficient and effective prosecution of the D&O Claims, because Cimo Mazer Mark has

considerable institutional knowledge and experience with bad faith and insurance coverage

issues.

          21.   The Responsible Person, Agentis and Cimo Mazer Mark have agreed to a

proposed compensation structure and other terms of their proposed joint pursuit of the D&O

Claims (together, the “Agreement”).

          22.   The Responsible Person requests, pursuant to the Agreement, to increase the

contingency fee (the “Contingency Fee”) set forth in the Employment Order from 35% to 40%

“of any insurance proceeds or other funds recovered in the pursuit of the [D&O] Claims,” even if

any matter is taken to trial.

          23.   This adjustment to the Contingency Fee is proper under the circumstances to

incentivize Cimo Mazer Mark in its pursuit of coverage and other issues related to the D&O

Claims on behalf of the estate. Each firm provides substantial experience and knowledge in

pursuing such claims, and because neither firm will be receiving any other compensation for

pursuing the D&O Claims, the Responsible Person believes the adjustment to the Contingency

Fee is both practical and fair. Moreover, any recovery may significantly enhance the estate for

the benefit of all stakeholders. Presently, there is a significant tower of potential insurance

coverage for the acts at issue in the Adversary Proceeding. However, the carrier(s) providing

that coverage has declined coverage and defense of the claims raised.

          24.   The Responsible Person requests that Agentis and Cimo Mazer Mark each receive

half of the 40% Contingency Fee for any funds recovered on the D&O Claims in the Adversary



                                            6
            Case 3:16-bk-02230-PMG       Doc 1312       Filed 02/12/19    Page 7 of 18




Proceeding for the benefit of the estate (i.e., that Agentis receives 20% and Cimo Mazer Mark

receives 20% of any such recovery).

          25.   The Responsible Person also requests that this Court allow Agentis and Cimo

Mazer Mark to seek reimbursement of costs from the estate, or any other source of payment

there may be.

          26.   As discussed in greater detail in the Cimo Mazer Mark Application, like Agentis,

Cimo Mazer Mark does not hold or represent any interest adverse to the bankruptcy estate, and

the Responsible Person believes that the employment of Agentis and Cimo Mazer Mark would

be in the best interests of the estate, as their joint efforts would increase the likelihood of an

efficient and effective resolution of the D&O Claims.

          27.   The Responsible Person is not seeking any other adjustment to the Employment

Order.

          WHEREFORE, the Responsible Person respectfully requests that the Court enter an

Order substantially in the form attached hereto as Exhibit A granting the Application to (i)

approve the employment of Agentis; (ii) approve the terms of the joint prosecution with Cimo

Mazer Mark as Co-Special Litigation Counsel; (iii) modify, in part, the terms of the employment

of Special Litigation Counsel set forth in the Employment Order by increasing the Contingency

Fee to forty percent (40%); and (iv) providing any further relief as the Court deems just and

proper.




                                            7
 Case 3:16-bk-02230-PMG          Doc 1312   Filed 02/12/19   Page 8 of 18




Dated: February 12, 2019


             .             Respectfully Submitted:



                           Mark C. Healy
                           Michael Moecker & Associates, Inc.

                           Court-Appointed Responsible Person
                           841 Prudential Drive, 12th Floor
                           Jacksonville, FL 32207
                           (904) 210-7023
                           Email: mhealy@moecker.com

                           By:     /s/ Mark C. Healy
                                   Mark C. Healy




                                   8
          Case 3:16-bk-02230-PMG             Doc 1312    Filed 02/12/19     Page 9 of 18




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case this 12th day of February, 2019.


                                       By:     /s/ Robert P. Charbonneau
                                               Robert P. Charbonneau
                                               Fla. Bar No. 968234
                                               rpc@agentislaw.com
Case 3:16-bk-02230-PMG   Doc 1312   Filed 02/12/19   Page 10 of 18




                          EXHIBIT A

                         Proposed Order
          Case 3:16-bk-02230-PMG         Doc 1312     Filed 02/12/19     Page 11 of 18



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 Jacksonville Division
                                www.flmb.uscourts.gov


In re:                                              Chapter 11

RMS TITANIC, INC., et al.,                          Case No.: 3:16-bk-002230-PMG
                                                    (Jointly Administered)
                      Debtors.
                                             /

            ORDER APPROVING RESPONSIBLE PERSON’S APPLICATION

         THIS MATTER came before the Court upon the Responsible Person’s Application (I) to

Approve Employment of Robert P. Charbonneau, Esq., and the Law Firm of Agentis, PLLC, as

Special Litigation Counsel to the Responsible Person; (II) to Modify the Terms of Said

Employment; and (III) to Approve the Terms of the Agreement Between Robert P. Charbonneau,

Esq., and the Law Firm of Agentis, PLLC, and Jason S. Mazer, Esq., and the Law Firm of Cimo

Mazer Mark, PLLC, as Co-Special Litigation Counsel (the “Application”).,2 and the Court,

having reviewed the Application, and finding that the joint litigation of the D&O Claims by

Agentis and Cimo Mazer Mark is in the best interests of the estate and the creditors, and that

modifying the Contingency Fee is reasonable and practical under the circumstances, is

authorized to grant the relief requested in the Application pursuant to Section 328(a), and 330 of

the Bankruptcy Code and Bankruptcy Rule 2014. Based on the foregoing findings, good and




2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
them in the February 5, 2019 Responsible Person’s Application (I) to Approve Employment of
Robert P. Charbonneau, Esq., and the Law Firm of Agentis, PLLC, as Special Litigation
Counsel to the Responsible Person; (II) to Modify the Terms of Said Employment; and (III) to
Approve the Terms of the Agreement Between Robert P. Charbonneau, Esq., and the Law Firm
of Agentis, PLLC, and Jason S. Mazer, Esq., and the Law Firm of Cimo Mazer Mark, PLLC, as
Co-Special Litigation Counsel (the “Application”).
         Case 3:16-bk-02230-PMG           Doc 1312      Filed 02/12/19      Page 12 of 18



sufficient cause exists to grant the relief set forth herein and requested in the Application, and the

Court ORDERS as follows:

       1.      The Application is GRANTED on a final basis.

       2.      The Court approves the Responsible Person’s retention of Robert P. Charbonneau,

Esq., and the law firm of Agentis, PLLC, as Co-Special Litigation Counsel.                Agentis is

authorized to render those same services approved in the Employment Order on behalf of the

Responsible Person.

       3.      Upon an order granting the Responsible Person’s application to employ Jason S.

Mazer, and the law firm of Cimo Mazer Mark, PLLC, the Court approves the joint pursuit of the

D&O Claims by Agentis and Cimo Mazer Mark as Co-Special Litigation Counsel to prosecute,

and, if appropriate, settle the D&O Claims, as permitted under the Standing Order.

       4.      The total compensation for Co-Special Litigation Counsel shall be a forty percent

(40%) contingency fee of any insurance proceeds or other funds recovered in the pursuit of the

D&O Claims, regardless of whether Co-Special Litigation Counsel is required to take the matter

to trial. The increase of the contingency fee to forty percent (40%) from the thirty-five percent

(35%) set forth in the Employment Order shall become effective immediately.

       5.      This Court approves Agentis and Cimo Mazer Mark’s agreement to equally share

any Contingency Fee recovered in the Adversary Proceeding, regardless of how such funds are

obtained. For the avoidance of doubt, the 40% contingency fee shall be divided equally between

Agentis, on the one hand (20% of the Contingency Fee), and Cimo Mazer Mark, on the other

hand (20% of the Contingency Fee).




                                                  2
         Case 3:16-bk-02230-PMG          Doc 1312       Filed 02/12/19    Page 13 of 18



       6.      If costs are incurred by either Agentis or Cimo Mazer Mark, those firms may seek

reimbursement of those costs from the estate or any other source of payment there may be. If the

costs remain unpaid, neither firm shall be required to further advance costs.

       7.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.



                                                  ###




Submitted by:
Mark C. Healy
Court-Appointed Responsible Person
Michael Moecker & Associates, Inc.
841 Prudential Drive, 12th Floor
Jacksonville, FL 32207
Phone: (904) 210-7023
Email: mhealy@moecker.com

Copy to:
Mark C. Healy, who is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of the order.




                                                   3
Case 3:16-bk-02230-PMG   Doc 1312   Filed 02/12/19   Page 14 of 18




                          EXHIBIT B

                    Charbonneau Affidavit
          Case 3:16-bk-02230-PMG           Doc 1312       Filed 02/12/19     Page 15 of 18



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   Jacksonville Division
                                  www.flmb.uscourts.gov


In re:                                                  Chapter 11

RMS TITANIC, INC., et al.,                              Case No.: 3:16-bk-002230-PMG
                                                        (Jointly Administered)
                        Debtors.
                                                /

          AFFIDAVIT OF ROBERT P. CHARBONNEAU, ESQ., IN SUPPORT OF
              RESPONSIBLE PERSON’S APPLICATION (I) TO APPROVE
           EMPLOYMENT OF ROBERT P. CHARBONNEAU, ESQ., AND THE
         LAW FIRM OF AGENTIS, PLLC, AS SPECIAL LITIGATION COUNSEL
          TO THE RESPONSIBLE PERSON; (II) TO MODIFY THE TERMS OF
          SAID EMPLOYMENT; AND (III) TO APPROVE THE TERMS OF THE
           AGREEMENT BETWEEN ROBERT P. CHARBONNEAU, ESQ., AND
          THE LAW FIRM OF AGENTIS, PLLC, AND JASON S. MAZER, ESQ.,
                AND THE LAW FIRM OF CIMO MAZER MARK, PLLC,
                      AS CO-SPECIAL LITIGATION COUNSEL

STATE OF FLORIDA                        )
                                        ) ss:
COUNTY OF MIAMI-DADE                    )

         Robert P. Charbonneau Esq, being duly sworn say:

         1.     I am an attorney admitted to practice in Florida, and the United States District

Court for the Southern District of Florida.

         2.     I am a partner at the law firm of AGENTIS PLLC (“Agentis”), with offices

located at 55 Alhambra Plaza, Suite 800, Miami, Florida 33134. I am familiar with the matters

set forth in this affidavit (the “Affidavit”) in support of the Application to which it is attached.

         3.     In support of the Application, I disclose the following:

         4.     In preparing this Affidavit, I reviewed (i) lists of all of the creditors and interested

parties of the Debtor as provided by the Petition; and (ii) results of UCC searches performed in
         Case 3:16-bk-02230-PMG           Doc 1312      Filed 02/12/19      Page 16 of 18



respect of the Debtor. I compared the information obtained with the information contained in

our law firm’s client and adverse party conflict check index system. The facts stated in this

Affidavit as to the relationship between other lawyers in our law firm and the Debtor, the

Debtor’s creditors, the United States Trustee, other persons employed by the Office of the United

States Trustee, and those persons and entities who are defined as disinterested persons in Section

101(14) of the Bankruptcy Code are based on the results of my review of our firm's conflict

check index system. Specifically, I have caused to be conducted (i) a computer search of our

firm’s records in respect of all of the names referred to in the first sentence of this paragraph, and

(ii) disseminated a written request for information to all of the attorneys in our firm regarding

connections to the Debtor and the creditors of the Debtor. Based upon a search of the firm’s

records as described above, our firm does not represent any entity in a matter which would

constitute a conflict of interest or impair the disinterestedness of Agentis as required by Fed. R.

Bank. P. 2014.

        5.       Agentis’s client and adverse party conflicts check system is comprised of records

regularly maintained in the course of business of the firm, and it is the regular practice of the

firm to make and maintain these records. It reflects entries that are noted in the system at the

time. The information becomes known by persons whose regular duties include recording and

maintaining this information. I regularly use and rely upon the information contained in the

system in the performance of my duties with the law firm and in my practice of law.

        6.       Agentis neither holds nor represents any interest adverse to the Debtors and is a

“disinterested person” within the scope and meaning of Section 101 (14) of the Bankruptcy

Code.




                                                  2
         Case 3:16-bk-02230-PMG          Doc 1312      Filed 02/12/19      Page 17 of 18



       7.      Agentis has represented, and will in the future represent, many different clients

with various business interests in numerous industries.

       8.      Neither I nor our firm has or will represent any other entity in connection with

this case, and neither I nor our firm will accept any fee from any other party or parties in this

case, unless otherwise authorized by the Court.

       9.      Agentis is not a creditor of, and asserts no prepetition claim against, the Debtor.

       10.     There is no agreement of any nature, other than the shareholder agreement of our

firm, as to the sharing of any compensation to be paid to the firm. Agentis has not received any

promises as to compensation in connection with this case other than in accordance with the

provisions of the Bankruptcy Code.

       11.     No Agentis attorney has any other interest, direct or indirect, that may be affected

by the proposed representation.

       12.     Except as set forth herein, no Agentis attorney has had or presently has any

material connection with the Debtor, the Debtor’s creditors, any other party in interest or their

respective attorneys and accountants, the United States Trustee, or any person employed in the

Office of the United States trustee, on any matters in which the firm is to be engaged, except

that: (i) Agentis and I previously represented the Official Committee of Equity Security Holders

as special counsel in this bankruptcy case; and (ii) Agentis and I (x) may have appeared in the

past, and may appear in the future, in other cases in which one or more of said parties may be

involved and (y) may represent or may have represented certain of the Debtor’s creditors in

matters unrelated to this case.

       13.     This concludes my Affidavit.




                                                  3
Case 3:16-bk-02230-PMG   Doc 1312   Filed 02/12/19   Page 18 of 18
